DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, claims 5-13, in the reply filed on 12/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No.16405896 and 15253871 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
At least the subject matter “terminating a connection upon matching a blacklisted geo- identifier with a geo-identifier received from a mobile wireless video display,” in claim 5, and enabling streaming upon matching the geo-store with the geo-identifier received from the mobile wireless video display in claim 11.
Therefore, claims 5-13 must have a priority date that is determined by the filing date of the application 171377357, Aug. 21, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, claim 5 recites “enabling transmission by a video stream server of video streams requested by said obhandles limited by stored parameters for each camera;” In paragraph [0085], Applicant specification defines “obfuscated camera handles, or obhandles, a term to refer to aliases for camera.” Examiner interprets “each camera” as every camera of a group of two or more camera. However, it is unclear which group of the cameras the claim language is referring to.  Further, clam 5 recites the term “permission indicia.” The term “permission indicia” " is not a term of art   Paragraph [0137] of Applicant specification states “permissions indicia includes: stored values of meta data of the camera; and stored values for streaming permission for live streaming.” However, this is not a clear and precise definition for the term “permission indicia.” Therefore, while Applicant may act as their own lexicographer, in this case, Applicant has not clearly set forth in the specification the special meaning assigned to the claim language.
Regarding claim 7, claim 7 recites the limitation “each camera.” Examiner interprets “each camera” as every camera of a group of two or more camera. However, it is unclear which group of the cameras the claim language is referring to. 
Regarding claim 10, claim 10 recites the limitation “the camera” It is unclear which camera it is referring to.
Regarding claim 12, claim 12 recites “the mobile wireless video display. “However, it is unclear which mobile wireless video display it is reefing to. Is it the one in “requesting a geo-identifier from an authenticated public service agency mobile wireless video display” (claim 1) or the one in “terminating a connection upon matching a blacklisted geo-identifier with a geo-identifier received from a mobile wireless video display?”(claim 1)
Regarding claims 6-13, claims 6-13 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 6-13 do not remedy this deficiency and therefore inherit the rejection of the parent claim.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 -11 are rejected under 35 U.S.C. 103 as being unpatentable over Drako et al. (US20170264604A1), hereinafter referred to as Drako, in view of Peddemors et al. (US 20170048260 A1), hereinafter referred to as Peddemors 
Regarding claim 5, Drako discloses method for sharing private security surveillance video streams with at least one of a plurality of public service agencies under facility administrator control comprising (See [0098]):
storing a public service agency authentication credential into non-transitory media (See [0113] );
generating virtual links to virtual machines by obfuscated camera handles (obhandles) and transmitting said virtual links to a selected agency (See [0113] and claim 19);
enabling transmission by a video stream server of video streams requested by said obhandles limited by stored parameters for each camera (See [0082], [0105] and [0113]);
setting permissions indicia for a plurality of cameras at a controller to enable streaming metadata and images over a range of time for each shared camera (See [0060] and [0111]);
requesting a geo-identifier from an authenticated public service agency mobile wireless video display (See [0033] and [0111]);
storing blacklisted geo-identifiers into non-transitory media (See [0033] and [0111]); and
matching a blacklisted geo-identifier with a geo-identifier received from a mobile wireless video display (See [0033] and [0111]).
Drako does not explicitly disclose terminating a connection upon matching a blacklisted geo-identifier with a geo-identifier received from a mobile wireless video display.
However, Peddemors from the same or similar endeavor of network system discloses terminating a connection upon matching a blacklisted geo-identifier with a geo-identifier received from a mobile wireless video display (See [0076]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Drako to add the teachings of Peddemors as above, in order to create a database to facilitate identification of the structure of a botnet used for the attack, so as to gather evidence for legal purposes and disconnecting the present connection and refusing further connection attempts from the attacker 108, which may be done by refusing future connections originating from any one or more of the attacker's 108 IP, geographical location, CID, and device identifier (Peddemors, [0076]).
Regarding claim 6, Drako and Peddemors disclose all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
the method of claim 5 further comprising: validating authentication credentials submitted by said public service agency (See [0100]).
Regarding claim 7, Drako and Peddemors disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Drako discloses the method of claim 6 further comprising:
receiving commands from a facility administrator to set and store parameters for each camera for video streaming (See [0024] and [0113]).
Regarding claim 8, Drako and Peddemors disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Furthermore, Drako discloses the method of claim 7 further comprising:
receiving commands from a facility administrator to set permission for streaming video recorded and stored prior to agency notification time (See [0100]-[0104]).
Regarding claim 9, Drako and Peddemors disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Drako discloses the method of claim 8 further comprising:
formatting a webpage having window frames populated with identifiers of shared cameras; and receiving at least one request from a remote browser to transmit at least one video image of a shared camera (See [0102]).
Regarding claim 10, Drako and Peddemors disclose all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Drako discloses the method of claim 9 wherein the permissions indicia comprises: stored values of meta data of the camera; and stored values for streaming permission for live streaming (See [0103]).
Regarding claim 11, Drako and Peddemors disclose all the limitations of claim 10 and is analyzed as previously discussed with respect to that claim.
Furthermore, Drako discloses the method of claim 10 further comprising: receiving navigation commands from a browser operated by public service agency user; searching forward or backward in time of recordation of the video stream; and transmitting at least one video frame according to navigation commands (See [0104]).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drako, in view of Peddemors, and further in view of Aluvala (US 20170140658 A1), hereinafter referred to as Aluvala.
Regarding claim 12, Drako and Peddemors disclose all the limitations of claim 11, and is analyzed as previously discussed with respect to that claim
Further, Drako discloses requesting a geo-identifier from an authenticated public service agency mobile video display; retrieving whitelist geo-identifiers (geo-store) from a non-transitory media; and, matching the geo-store with the geo-identifier received from the mobile wireless video display (See [0033] and [0111]).
However, Aluvala from the same or similar endeavor of media sharing system discloses enabling streaming (See [0067]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Drako and Peddemors to add the teachings of Aluvala as above, in order to limit functionality (e.g. stream the media) within one or more applications based on a whitelist and blacklist (Aluvala, [0067]).
Regarding claim 13, Drako, Peddemors and Aluvala disclose all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.
the method of claim 12 further comprising:
instantiating a plurality of virtual machine images with dedicated application programming interface instructions encoded in a computer-readable non-transitory store (vmstore) into a plurality of processor cores (cores); coupling a video streaming processor by interprocess communication (IPC) to said cores; and purging processor cores upon facility administrator selection (See [0113]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/FABIO S LIMA/Primary Examiner, Art Unit 2486